Title: To James Madison from Albert Gallatin, [ca. 19 November] 1812
From: Gallatin, Albert
To: Madison, James


[ca. 19 November 1812]
Is it proper to enlist volunteers, under the existing act, for local & special services? Is not this a distinct organisation such as was contemplated when thinking of a local force? And would it not be better to have a general law for that object, reserving the volunteers for more active service?
If Gen. A. is not controlled, he will draw for the defence of New York a much larger permanent force than, taking the whole ground into consideration, we can spare & support.
